

116 HR 7602 IH: Fiscal Transparency Act of 2020
U.S. House of Representatives
2020-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7602IN THE HOUSE OF REPRESENTATIVESJuly 13, 2020Mr. Steil (for himself, Mr. Tiffany, Mr. Gooden, Mr. Grothman, and Mrs. Hartzler) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend the Federal Funding Accountability and Transparency Act of 2006 to require additional information to be posted by Federal agencies, and for other purposes.1.Short titleThis Act may be cited as the Fiscal Transparency Act of 2020.2.Amendments(a)Full disclosure of Federal fundsSection 3 of the Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note) is amended by adding at the end the following new subsection:(c)Annual budget and financial profiles of Federal agencies and their components(1)In generalWithin 150 days after the end of each fiscal year, the head of each Federal agency shall post the following:(A)An annual budget and financial profile for the Federal agency covering the previous fiscal year.(B)In the case of a Federal agency that has two or more components, a separate profile for each component of the Federal agency covering the previous fiscal year, such that each profile when printed would be expected to be approximately two pages in length.(C)A financial profile for the previous two years for the Federal agency and each component of the Federal agency, if applicable.(2)Contents of financial profileThe financial profile required pursuant to paragraph (1) shall include the following with respect to the Federal agency:(A)A brief, narrative overview of the mission, organization, activities, and statutory authorities.(B)A simplified organization chart depicting the offices and organizational components.(C)A consolidated description of the overall budgetary resources and full-time equivalent workforce, broken down by mandatory and discretionary funding, and discussion of how the agency if funded, such as through annual and supplemental appropriations Acts, including identification of significant offsetting collections and their sources, and permanent appropriations. (D)A list of each component or account, as appropriate, including for each component or account, as appropriate—(i)a breakdown of discretionary and mandatory budgetary resources; and (ii)related full-time equivalents of Federal employees.(E)An identification of programmatic areas, including any component of the Federal agency, including for each identified programmatic area—(i)a breakdown of discretionary and mandatory budgetary resources, obligations, and outlays; and(ii)an identification of whether the programmatic area funds activities of non-Federal entities.(F)A brief description of the results of the most recent financial audit by the Federal agency.(G)Web links to the website, plans, and reports, the website of the Inspector General of the Federal agency, and data sources.(H)The percentage of the Federal budget that the Federal agency accounts for.(3)Contents of financial profile for the componentThe profile for a component of a Federal agency shall include the following with respect to the component of the Federal agency:(A)A brief, narrative overview of the mission, organization, major activities, and major statutory authorities.(B)A simplified organization chart depicting the major organizational units.(C)A consolidated description of the overall budgetary resources, broken down by mandatory and discretionary funding, and discussing of how the component is funded, such as through annual and supplemental appropriations acts, including identification of significant offsetting collections and their sources, and permanent appropriations.(D)A list of the accounts and other suballocations of funding, as appropriate, including for each account or suballocation—(i)a breakdown of discretionary and mandatory budgetary resources;(ii)related full-time equivalents of Federal employees.(E)An identification of major programmatic areas, including for each identified programmatic area—(i)a breakdown of discretionary and mandatory budgetary resources, obligations, and outlays; and(ii)an identification whether the programmatic area funds activities of non-Federal entities.(F)A brief description of any findings of the most recent financial audit of the Federal agency that are related to the component.(G)Web links to the website, plans, reports, and data sources.(H)The percentage of the budget of the Federal agency that the component accounts for.(4)PublicationNot later than 150 days after the date of the enactment of this subsection, and annually thereafter, the Secretary, in consultation with the Director, shall ensure that the information in subsection (b) is posted on the website established under section 2.(5)DefinitionsIn this subsection:(A)ComponentThe term component means a major organizational unit, such as a bureau, administration, or office within a Federal agency.(B)Federal agencyThe term Federal agency means those agencies listed in section 901(b) of tile 31, United States Code..(b)Technical and conforming amendmentSection 2(a)(3) of the Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note) is amended by striking The term and inserting Except as otherwise provided, the term.(c)DeadlineWith respect to the fiscal year in which this Act is enacted, if there are fewer than 150 days, the head of each Federal agency (as defined in section 3(c) of the Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note), as amended by subsection (a)) shall have 150 days to meet the requirements of the amendments made by this section for such fiscal year beginning on the date of the enactment of this Act. 